UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-4393


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RAYMOND MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:11-cr-00144-RAJ-TEM-1)


Submitted:   November 19, 2012             Decided:   November 30, 2012


Before WILKINSON, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Richard J.
Colgan, Assistant Federal Public Defender, Caroline S. Platt,
Appellate Attorney, Norfolk, Virginia, for Appellant.     Neil H.
MacBride,  United  States   Attorney,  V.   Kathleen   Dougherty,
Assistant  United  States   Attorney,  Norfolk,   Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Raymond          Mitchell       appeals      the        criminal     judgment

imposing      a      thirty-month            sentence       following         Mitchell’s

conditional guilty plea to travelling in interstate commerce and

failing to register or update a registration as required by the

Sex   Offender     Registration        and     Notification        Act    (“SORNA”),       in

violation of 18 U.S.C. § 2250(a) (2006).                      Mitchell argues that

Congress violated the non-delegation doctrine, the Ex Post Facto

Clause, and the Commerce Clause in enacting SORNA.                               For the

reasons that follow, we reject these arguments and affirm.

           We      review    de     novo   a     district     court’s      denial     of   a

motion to dismiss an indictment based purely on legal grounds.

United States v. Hatcher, 560 F.3d 222, 224 (4th Cir. 2009).

Properly preserved constitutional claims also are reviewed de

novo.   United States v. Hall, 551 F.3d 257, 266 (4th Cir. 2009).

           “The non-delegation doctrine is based on the principle

of preserving the separation of powers between the coordinate

branches   of     government.”         United      States     v.    Ambert,     561   F.3d

1202, 1212 (11th Cir. 2009).               Congress’s delegation of authority

to    another      branch      of      government       does        not    offend        the

non-delegation doctrine as long as Congress has delineated an

“intelligible principle” guiding the exercise of that authority.

J.W. Hampton, Jr. & Co. v. United States, 276 U.S. 394, 409

(1928).           Even   a     general           legislative        directive       is     a

                                             2
constitutionally sufficient “intelligible principle” so long as

Congress    “clearly        delineates      the     general      policy,      the    public

agency   which       is    to   apply     it,     and    the     boundaries       of     this

delegated authority.”             Mistretta v. United States, 488 U.S. 361,

372-73 (1989).

            Mitchell         contends      that     there      is       no   intelligible

principle     guiding        the    Attorney       General’s        exercise        of     his

discretion      to        determine       SORNA’s       retroactive          application.

Although this court has not resolved this issue in published

authority,      we    have      consistently        rejected        this     argument       in

unpublished     decisions.          See    United       States    v.     Clark,     2012    WL

2109246 (4th Cir. June 12, 2012) (No. 11-5098), petition for

cert. filed, __ U.S.L.W. __ (U.S. Aug. 30, 2012) (No. 12-6067);

United States v. Rogers, 468 F. App’x 359, 361-62 (4th Cir.

2012) (No. 10-5099) (argued but unpublished), cert. denied, __

S. Ct. __ (U.S. Oct. 1, 2012) (No. 11-10450); United States v.

Stewart, 461 F. App’x 349, 351-52 (4th Cir.) (Nos. 11-4420/4471)

(per   curiam),      cert.      denied,    132    S.     Ct.     2446    (2012);       United

States v. Burns, 418 F. App’x 209, 213 (4th Cir. 2011) (No.

09-4909) (argued but unpublished).                  Additionally, other circuits

to   consider    the      issue    have    concluded       that     this     claim       lacks

merit.     See, e.g., United States v. Guzman, 591 F.3d 83, 93 (2d

Cir.), cert. denied, 130 S. Ct. 3487 (2010); United States v.

Whaley, 577 F.3d 254, 264 (5th Cir. 2009); Ambert, 561 F.3d at

                                            3
1213-14.        Based on these persuasive authorities, we likewise

reject Mitchell’s non-delegation challenge.

              Mitchell further challenges SORNA under the Ex Post

Facto    Clause   and    the   Commerce       Clause.         However,      as    Mitchell

concedes, these issues are foreclosed by this court’s decision

in   United     States   v.    Gould,   568      F.3d    459     (4th    Cir.       2009).

Because “a panel of this court cannot overrule, explicitly or

implicitly, the precedent set by a prior panel of this court,”

United States v. Rivers, 595 F.3d 558, 564 n.3 (4th Cir. 2010)

(internal quotation marks and alteration omitted), we conclude

that Mitchell’s challenges must fail.

              Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately        presented       in   the        materials

before    the    court   and   argument       would     not    aid    the    decisional

process.

                                                                                  AFFIRMED




                                          4